Exhibit 10.7

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

PERFORMANCE INCENTIVE UNIT AWARD AGREEMENT

ISSUED PURSUANT TO THE

2009-2011 PERFORMANCE INCENTIVE UNIT PROGRAM

This PERFORMANCE INCENTIVE UNIT AWARD AGREEMENT (the “Award Agreement”), dated
on this the          day of             , 2009, is between Pennsylvania Real
Estate Investment Trust, a Pennsylvania business trust (the “Trust”), and
                                         (the “Grantee”), a “Participant” under
the Pennsylvania Real Estate Investment Trust 2009-2011 Performance Incentive
Unit Program (the “Program”);

WHEREAS, the Program designates a corporate performance goal that determines if
and the extent to which cash in respect of performance incentive units granted
under the Program (the “Units”) will become payable to a Participant in the
Program.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Award of Units

(a) The Grantee is hereby awarded              Units. The effective date of this
Award is                      (the “Grant Date”).

(b) This Award Agreement and all Units awarded hereunder, are in all respects
limited and conditioned as hereinafter provided, and are subject in all respects
to the terms and conditions of the Program, a copy of which is attached hereto.
By entering into this Award Agreement, the Grantee agrees and acknowledges that
the Grantee has received and read a copy of the Program. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Program, the applicable terms and provisions of the Program will govern.
Pursuant to the Program, the Committee is authorized to interpret the Program
and to adopt rules and regulations not inconsistent with the Program as it deems
appropriate. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee with respect to
questions arising under the Program or this Award Agreement. Unless otherwise
defined herein, capitalized terms shall have the meanings ascribed to such terms
in the Program.

(c) The Trust hereby promises to deliver to the Grantee the payments that
Grantee shall become entitled to under Section 4 of the Program (if any).
Payments shall be made on March 1, 2012 or, in the event of a Change in Control
prior to January 1, 2012, on the fifth calendar day after the end of the
Measurement Period (the “Delivery Date”).

(d) Pursuant to Section 4(c) of the Program, if the Grantee’s employment with
the Employer (i) is terminated by the Employer for reasons other than for Cause,
(ii) is terminated by the Grantee for Good Reason, (iii) terminates on account
of the Grantee’s death, or (iv) terminates as a Disability Termination, in each
case on or before the last day of the Measurement Period, the Grantee shall
nevertheless be eligible to receive payments in



--------------------------------------------------------------------------------

respect of Units under the Program (or not) as though the Grantee had remained
employed by the Employer through the end of the Measurement Period. If the
Grantee’s employment with the Employer terminates for any other reason, the
Grantee shall forfeit this Award and shall have no further rights under the
Program.

2. Transferability. The Grantee may not, except by will or by the laws of
descent and distribution, assign, sell, pledge or otherwise transfer any
interest in his or her Units.

3. Withholding of Taxes. Payments made in respect of this Award will be subject
to tax withholding to the extent required by applicable law.

4. Recoupment Policy. The Grantee hereby agrees that any payments made in
respect of Units granted under this Award shall be subject to the Trust’s
“Recoupment Policy” as in effect from time to time.

5. Governing Law. This Award Agreement shall be construed in accordance with,
and its interpretation shall be governed by, the laws of the Commonwealth of
Pennsylvania (without reference to the principles of the conflict of laws).

6. Entire Agreement. This Award Agreement constitutes the entire understanding
of the parties with respect to the subject matter hereof and supersedes any and
all previous oral or written agreements, communications and negotiations
pertaining thereto.

7. No Right to Continued Service. Nothing in this Award Agreement or in the
Program will confer on the Grantee any right to continue in service for any
period of specific duration or otherwise restrict the right of the Employer to
terminate the Participant’s employment at any time for any reason.

IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be duly
executed by its duly authorized officer, and the Grantee has executed this Award
Agreement, in each case on the day and year first above written.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

 

Grantee